Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 17, 2015

The Court of Appeals hereby passes the following order:

A16A0505. RANDY M. HUDSON v. THE STATE.

      A jury found Randy M. Hudson guilty of multiple offenses, including armed
robbery, and he was sentenced to life in prison.1 Hudson subsequently filed a “Motion
to Hold a Judgment a Nullity,” challenging his conviction on multiple grounds. The
trial court denied the motion, and Hudson filed this appeal. We lack jurisdiction.
      A motion seeking to challenge an allegedly invalid or void judgment of
conviction “is not one of the established procedures for challenging the validity of a
judgment in a criminal case.” Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
Because Hudson is not authorized to collaterally attack his conviction in this manner,
this appeal is subject to dismissal. See id.; see also Harper v. State, 286 Ga. 216, 218
(1) (686 SE2d 786) (2009) (overruling Chester v. State, 284 Ga. 162, 162-163 (2)
(664 SE2d 220) (2008)); Matherlee v. State, 303 Ga. App. 765 (694 SE2d 665)
(2010). Accordingly, this appeal is hereby DISMISSED.




      1
       Hudson filed a motion alleging his sentence was void. The trial court denied
the motion, and we affirmed that ruling on appeal. See Hudson v. State, ___ Ga. App.
___ (Case Number A15A1687, decided Oct. 14, 2015).
Court of Appeals of the State of Georgia
                                     12/17/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.